— Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Queens County (Rubin, J.), imposed February 20, 1980, upon his conviction of criminal sale of a controlled substance in the second and third degrees, upon a jury verdict. 11 Resentence affirmed. H We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.